Title: General Orders, 31 December 1780
From: Washington, George
To: 


                        
                            Sunday December 31st 1780
                            Parole 
                            Countersigns 
                        
                        The new arrangement of the Army pursuant to the Resolves of Congress of the 3d and 21st of October and
                            published in General Orders of the 1st of November following is to take place tomorrow. The General orders a jill of Rum
                            to be delivered to each of the soldiers who remain in service upon the occasion.
                        Returns to be made to the Adjutant General immediately of the Ranks which the regiments now bear in their
                            respective lines. The Officers commanding each with the names and dates of Commissions or appointments of them and the
                            other field Officers—Captains—Subs.—and Staff.similar returns to be made by the regiments of Artillery.
                        If from particular circumstances the arrangement of any State line or regiment of artillery is yet incomplete
                            the General desires that not a moment may be lost in finishing it that he may be enabled to make the Returns required by
                            Congress.
                        The General has little doubt that in the formation of the new regiments of Infantry proper care has been
                            taken to bring those of each line as near as possible to a level—If this has not been attended to He now directs it.
                        He persuades himself that it is totally unnecessary to signify that no retiring officer is at liberty to take
                            with him his waiter being a soldier or inlisted at the public expence—but lest through inadvertency such a thing should be
                            attempted it is hereby strictly forbidden.
                        The General expects that the order of the 16th of November last respecting the Arms Accoutrements &ca
                            that were in the hands of the Levies and other disbanded soldiers has been pointedly attended to should it prove otherwise
                            the officers who commanded the former corps though they now retire will not be exonerated but remain equally liable and
                            most assuredly will be called upon to settle these accounts.
                        A Field Officer from the Pennsylvania Line to relieve Colonel Spencer in the superintendency of the Hospitals
                            in New Jersey. He will receive the standing instructions from Colonel Spencer.
                    